OPINION — AG — THE REVENUE SUCH AS YOU DESCRIBE MAY NOT BE CARRIED OVER FROM ONE FISCAL YEAR TO THE NEXT, BUT MUST BE USED TO REDUCE THE LEVY OF THE SUCCEEDING FISCAL YEAR AS PROVIDED BY LAW; AND THAT IF INCOME AND REVENUES ARE AVAILABLE, AND LAWFUL DEMANDS ON THAT INCOME ARE MADE, THE EXCISE BOARD HAS NO AUTHORITY TO DENY THE REQUESTED APPROPRIATION. CITE:  19 O.S. 1965 Supp., 215.15 [19-215.15], 68 O.S. 1965 Supp., 2482-24113 [68-2482] — [68-24113] 68 O.S. 1965 Supp., 2497 [68-2497], 68 O.S. 1965 Supp., 2486 [68-2486] (W. J. MONROE) FILENAME: m0001001 DAVID YOUNG DISTRICT ATTORNEY ATTORNEY GENERAL OF OKLAHOMA — OPINION AUGUST 16, 1967 OPINION — AG — THE REVENUE SUCH AS YOU DESCRIBE MAY NOT BE CARRIED OVER FROM ONE FISCAL YEAR TO THE NEXT, BUT MUST BE USED TO REDUCE THE LEVY OF THE SUCCEEDING FISCAL YEAR AS PROVIDED BY LAW; AND THAT IF INCOME AND REVENUES ARE AVAILABLE, AND LAWFUL DEMANDS ON THAT INCOME ARE MADE, THE EXCISE BOARD HAS NO AUTHORITY TO DENY THE REQUESTED APPROPRIATION. CITE:  19 O.S. 1965 Supp., 215.15 [19-215.15], 68 O.S. 1965 Supp., 2482-24113 [68-2482] — [68-24113], 68 O.S. 1965 Supp., 2497 [68-2497], 68 O.S. 1965 Supp., 2486 [68-2486] (W. J. MONROE)